— In an action to recover payment for goods sold and delivered, the defendant appeals from an order of the Supreme Court, Queens County (Durante, J.), dated July 16, 1991, which granted the plaintiff’s motion for summary judgment and directed entry of a judgment in favor of the plaintiff and against the defendant in the principal sum of $97,204.78.
Ordered that the order is reversed, on the law, without costs or disbursements, and the motion is denied.
"[I]n a motion for summary judgment, the moving party has the burden of setting forth evidentiary facts to establish his cause sufficiently to entitle him to judgment as a matter of law [and] anything less requires a denial of the motion even where the opposing papers are insufficient” (Coley v Michelin Tire Corp., 99 AD2d 795, 796; see also, Raia Indus. v Young, 124 AD2d 722). Whatever doubts the Supreme Court may have harbored concerning the validity of the defense in this case, it should not have granted the plaintiff’s motion for summary judgment. The plaintiff failed to submit any invoices or delivery receipts or like documentation to support its claims (see, Crocker Commercial Servs. v Safdie, 111 AD2d 34; Import Blank Export v Walker & Assocs., 51 AD2d 958; cf., Illumalights Mfg. v Neo-Ray Prods., 124 AD2d 644), and therefore failed to establish its entitlement to judgment as a *810matter of law. Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.